Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al.(2002/0013379) in view of Wilson et al.(2006/0022166).
	Singh et al. discloses preparations of polyol premixes comprising polyol, blowing agent, which may include alkenes, surfactant, which may be silicone containing, and catalysts, including the non-amine and amine catalyst as claimed (see paragraphs [0010]-[0025], [0036] & [0050]-[0069], [0073] & [0074], as well as, the entire document).
	Singh et al. differs from applicants’ claims in that the halogenated alkenes of applicants’ invention are not particularly employed.  However, Wilson et al. (see paragraphs [0004]-[0012] & [0076]-[0081], as well as, the entire document) discloses the employment of haloalkenes as claimed to be useful as blowing agents in premixes for making foams, such as polyurethane foams, for the purpose of providing blowing effects in a non-flammable and environmentally desirable fashion.  Accordingly, it would have been obvious for one having ordinary skill in the art to have employed the haloalkene blowing agents of Wilson et al. as blowing agent used in Singh et al.’s premixes for foam making for the purpose of imparting their non-flammable, environmentally sound foaming effect in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
	As to the foaming ability of the catalysts as recited by claim 5 and 10, it is held that the primary, Singh et al., reference provides for amine catalysts as defined by applicants' claims with demonstrated disclosure of the expectation of successful product formation on work-up.  Accordingly, difference based on this now included feature of these claims is not seen.  Further, any behavior as described by these claims would have been an expected effect based on the provided for suitability disclosed by Singh et al.  Moreover, the Office is not in a position to run experiments to verify the behaviors selected by applicants in applicant guided scenarios.  Accordingly, burden is rightly shifted to applicants to demonstrate any, fact based, difference that may be evident based on the recitations of these claims.
 
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al.(2002/0013379) in view of WO 2008/121778.
	Singh et al. discloses preparations of polyol premixes comprising polyol, blowing agent, which may include alkenes, surfactant, which may be silicone containing, and catalysts, including the non-amine and amine catalyst as claimed (see paragraphs [0010]-[0025], [0036] & [0050]-[0069], [0073] & [0074], as well as, the entire document).
	Singh et al. differs from applicants’ claims in that the now claim specified halogenated alkenes of applicants’ new claims 11 &12 are not particularly employed.  However, WO 2008/121778 (see abstract, as well as, the entire document) discloses the employment of haloalkenes as claimed to be useful as blowing agents in premixes for making foams, such as polyurethane foams, for the purpose of providing blowing effects with realization of good k-factor.  Accordingly, it would have been obvious for one having ordinary skill in the art to have employed the haloalkene blowing agents of WO 2008/121778 as blowing agent used in Singh et al.’s premixes for foam making for the purpose of providing blowing effects with realization of good k-factor in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1.) claims 1 -28 of U.S. Patent No. 9,051,442; (2.) claims 1 -18 of U.S. Patent No. 9,550,854; (3.) claims 1-10 of U.S. Patent No. 9,556,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed towards compositions and premixes, which include hydrohaloolefins, polyols, surfactants, and non-amine and amine catalyst, whose encompassing selection of materials are in overlap with the selections of materials encompassed by applicants’ claims to a degree that would have been obvious to one having ordinary skill in the art.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/275,568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed towards compositions and premixes, which include hydrohaloolefins, polyols, surfactants, and non-amine and amine catalyst, whose encompassing selection of materials are in overlap with the selections of materials encompassed by applicants’ claims to a degree that would have been obvious to one having ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the above rejection is set forth as provisional even though claims have been indicated as allowable. Accordingly, rejection will be updated to remove provisional status when a patent number is granted for the claims.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/884,507 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed towards compositions and premixes, which include hydrohaloolefins, polyols, surfactants, and non-amine and amine catalyst, whose encompassing selection of materials are in overlap with the selections of materials encompassed by applicants’ claims to a degree that would have been obvious to one having ordinary skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishioka et al., Costa et al. and Ishikawa are cited for their relevant foamable preparations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070.  The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765